Citation Nr: 0806172	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-09 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with unauthorized private medical services 
rendered by a non-VA provider.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1975 to 
February 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he was hospitalized at a facility 
identified as MEPSI Center in San Juan, Puerto Rico from 
October 13, 1999 until October 20, 1999 after his fee-basis 
doctor ordered an immediate hospitalization.  The veteran 
indicated that his wife contacted VA the next day to inform 
VA about the veteran's hospitalization and to determine the 
next steps.  The veteran has submitted an insurance claim for 
$530.  However, it appears that the medical form only 
addresses service from October 13 to October 14, 1999 
(although the hospitalization related to the services was 
noted to be from October 13 to October 20).  As such, it is 
unclear whether the veteran was hospitalized for this entire 
week, or whether the private treatment was for only two days.

Additionally, the only document in the file from the 
hospitalization is a summary sheet; there are no specific 
treatment records from the hospitalization.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
clarify the term of the hospitalization, 
and whether he was privately hospitalized 
for the entire week.

2.  Once the veteran has clarified when he 
was treated by MEPSI Center, obtain the 
records from that treatment.

3.  After the development of the claim has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



